         Case 1:09-cr-00674-LAP Document 292 Filed 02/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  9 Cr. 674 (LAP)
-against-
                                                        ORDER
OSHRAT PORTOLYONI,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The sentencing scheduled for February 4, 2021 at 11:00 a.m.

EST will occur as a videoconference.          Chambers will communicate

information for accessing the videoconference to the parties in

advance by email.

    Members of the public may dial in using the following

listen-only conference line: (877) 402-9753, access code:

6545179.

    SO ORDERED.

Dated:       New York, New York
             February 3, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge
